Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
As required by M.P.E.P. 609 (C), the applicant’s submission of the information Disclosure Statement dated 03/25/2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8-12, 17-21 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Intrater (US Pub. 2011/0145474).
Regarding independent claims 1, 11, 20 and 25, Intrater discloses, a method, comprising: receiving a command (Fig.6B: host command) from a host device (Fig.6B: host) at a memory device (Fig.6B: USB flash drive device) (Fig.6B: Host sends data from host data storage identified by host command table address field, to USB flash drive device); 
accessing a portion of a memory array of the memory device in response to the command (Fig.6B and abstract: when the data storage device is able to accept data to be written to portions of the non-volatile memory already active due to a previous command); and 
transmitting signaling to the host device that indicates the portion of the memory array accessed in response to the command (Fig.6B block 697 and abstract: improves read/write throughput, and avoids the cost of additional memory in the data storage device, by allowing accesses to idle portions of memory to proceed, and by signaling the host device when the data storage device is able to accept data to be written to portions of the non-volatile memory already active due to a previous command.).
Regarding claim 8, Intrater teaches wherein the signaling transmitted to the host device comprises a status that indicates whether the command received at the memory device was executed correctly or incorrectly within the memory device (Fig.6B and abstract).
Regarding claim 9, Intrater teaches wherein the signaling that indicates the portion of the memory array accessed in response to the command comprises an indication of a matrix (MAT) or sub-array of the memory array (Fig.2 and abstract).
Regarding claim 10, Intrater teaches receiving a second command from the host device at the memory device; and transmitting second signaling to the host device that indicates that decoding of the second command failed to access the memory array (Fig.2 and abstract).
Regarding claim 12, Intrater teaches decoding the command, wherein the portion of the memory array is accessed based at least in part on the decoding the command (Fig.2 and [0031]).
Regarding claim 17, Intrater teaches receiving a second command from the host device; and transmitting, to the host device, an indicator of a failure to decode the second command (Fig.2 and [0031]).
Regarding claim 18, Intrater teaches corresponding to the portion of the memory array accessed in response to the command; and determining the status associated with the command based at least in part on the MAT or the sub-array of the memory array (Fig.2 and abstract).
Regarding claim 19, Intrater teaches receiving a series of commands from the host device, wherein the series of commands comprises the command; and accessing respective portions of the memory array in response to the series of commands, wherein accessing at least one of the respective portions of the memory array occurs concurrently with determining the status (Fig.2 and abstract).
Regarding claim 21, Intrater teaches determining, based at least in part on the portion of the memory array accessed in response to the command, information indicating a status of execution for the command  (Fig.2 and [0032]).

Allowable Subject Matter
Claims 2-7, 13-16 and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 10:00 am to 6:30pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135